Per Curiam:

Appellant was convicted, at a special term of the General Sessions Court for Lancaster County, of the crimes of kidnapping, armed robbery and larceny and sentenced to life imprisonment. On this appeal his contentions are somewhat argumentatively stated as three such, but essentially, there are only two contentions, to wit: (1) that the victim’s in-court identification of the appellant was the tainted product of an unlawful and improper prior out of court identification; (2) that the trial judge should have held a hearing to determine whether or not the in-court identification was such a tainted product before allowing the jury to consider such evidence.
Strictly speaking, not a single one of appellant’s exceptions is framed in compliance with the rules of this Court. Rule 4, Sec. 6. Moreover, it is elementary that questions may not be raised for the first time on appeal in this Court. None of the contentions or arguments made in appellant’s brief were presented to or passed upon by the Court below, with the result that there is actually no issue properly before this Court for decision. Finally, under the presently applicable law, the record fails to show that there was any improper or unlawful prior identification of the appellant, even if the issue were properly before us. The appeal is obviously without merit and, accordingly, is
Dismissed.